DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 09/16/2019.
Claims 1-20 are pending for consideration.

Claim Objections

Claim 2-10 are objected to because of the following informalities:
The claims recite “The system of claim 1”.  However, claim 1 recite “A transaction processing ecosystem”. The claims 2-10 should recite “The ecosystem of claim 1” instead.Appropriate corrections are required.

Claim Rejections - 35 USC § 112 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1 and 11, the claims recite “publishing, via the capture interface, the normalized transaction format to a message bus” in lines 11-12.  The limitation “a message bus” was mentioned before in line 4.  It is not clear if this is the same as the first mentioned message bus in line 4 or it is another message bus.	Claims 1 and 11 further recite “normalizing, via the capture interface, the raw data into a normalized transaction format”.  It is unclear what normalizing raw data into a “normalized transaction format” means.  The limitation is unclear because it can be interpreted as converting raw data into a standard format; or it can be interpreted as converting raw data into data having a standard format.
 	Claims 1 and 11 further recite “completing the transaction”.  The limitation “the transaction” lacks antecedent basis since only prior reference to transaction “a payment transaction”.  It is not clear if “the transaction” is the same as “the payment transaction”.



	Regarding claims 3 and 13, the claims depend on independent claims 1 and 11 that recite “raw data for a payment transaction” and “completing the transaction”.  Claims 3 and 13 recite “a plurality of transactions”.  It is unclear which transaction to complete when there are plural of transactions.
	For the purpose of prior art examination, the claims are interpreted as best understood.

	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:

		Claims 11-20 are directed to a method for processing transactions in a transaction processing ecosystem comprising a financial transaction processing system which is a process. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
		The independent claims 1 and 11 recite the following limitations which have been identified as reciting a Mental Process: 		The claims recite “… normalizing, via the capture interface, the raw data into a normalized transaction format based on a standard data model;
processing, via a first processor of the plurality of processors, the normalized transaction format; and completing the transaction”.  Normalizing data into a normalized format and completing the transaction, recited in high level of generality, are mental processes of observation, evaluation and determination then output the data, which can be performed mentally by a personal with or without a pen and paper; that is merely being applied on a general purpose computer using generic hardware.  The claims further recite “receiving, via the capture interface, raw data for a payment transaction, wherein the raw data comprises client instructions; publishing, via the capture interface, the normalized transaction format to a message bus“. The output data when formatting or publishing is insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Completing the transaction without specific details is merely a mental process of observation, evaluation and determination that can be performed 
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:
		The independent claims 1 and 11 recite “… a plurality of data sources;
a capture interface … a message bus and a plurality of processors interfacing with the message bus … the capture interface, raw data for a payment transaction …  a standard data model…”.  Data sources, capture interface, message bus, plural of processors, raw data, payment transaction, standard data model, normalized transaction format are insignificant extra solution elements that do not improve existing technologies as can be seen in prior art rejection below.  When considered in combination, they do not improve existing technology.  As a result, the claims remained abstract idea.
	Step 2B significantly more:
		The independent claims 1 and 11 recite “… a plurality of data sources;
a capture interface … a message bus and a plurality of processors interfacing with the message bus … the capture interface, raw data for a payment transaction …  ”.  These elements are well-known elements found in the art. The claims further recite “… a standard data model … normalized transaction format …”.  These are also well-known elements in the art (see ISO 8583 using Google search or Wikipedia).  The elements when considered individually or combined in order, are well known and well understood ideas for a person skilled in the art at the effective filing date, see MPEP 2106.05(d)(II) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not amount to significantly more than the abstract idea.	
	Regarding claims 2-4, and 12-14, the claims recite “… the raw data comprises transaction data for an individual transaction”, “the raw data comprises transaction data for a plurality of transactions”, and “the raw data is normalized to a logical data model format”.  Specifying data of one or more transactions in raw data do not improve current technologies; and is not significantly more than abstract idea.  Normalized raw data to a logical data model format is merely translate data from one format to another format.  It is a mental process of observation, evaluation and determination that is merely applied onto a conventional computer using generic hardware.  Logical data model is common and well-known data model for a person of ordinary skill in the art at the effective time of the filing date of the application (see Google or Wikipedia for logical data model).  Translating data format to a well-known data format does not improve existing technology nor is significantly more than abstract idea.  When considered individually or as an ordered combination, the claims as a whole do not integrate the abstract ideas to practical application and do not amount to significantly more than the abstract idea.

Regarding claims 5 and 15, the claims recite “… the first processor registers with the message bus, wherein the registration comprises an identification of a transaction type that the first processor will process”.  Registering a processor for handling a Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not integrate the abstract ideas to practical application and do not amount to significantly more than the abstract idea.  The claims remained directed to abstract ideas.

	Regarding claims 6-7 and 16-17, claims 6 and 16 recite “… the first processor further publishes an acknowledgement to the message bus”. Claims 7 and 17 recite “… the first processor publishes the transaction processed with the first processor to the message bus; and a second processor further processes the transaction processed with the first processor”.  Publishing an data such as an acknowledgement or a transaction is insignificant extra solution activity, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).   Processing a transaction by a second processor after the first processor recited with high level of generality is a mental process that can be performed by a person of ordinary skill in the art that is applied onto a conventional computer using generic hardware.  The assigning of work to processors is merely basic human activity being applied on a convention computer using generic hardware, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 

	Regarding claims 8 and 18, the claims recite “… the first processor further performs settlement actions on the normalized transaction format”.  Performs settlement actions on the normalized transaction format is merely basic human activity being applied on a convention computer using generic hardware, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).    When considered individually or as an ordered combination, the claims as a whole do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea.

Regarding claims 9-10 and 19-20, the claims 9 and 19 recite “… the financial transaction processing system communicates the processed transaction to an external system”; and claims 10 and 20 recite “the financial transaction processing system communicates the processed transaction to a user interface”.  Communicating data are insignificant extra solution activities of basic human data gathering that is being applied on a convention computer using generic hardware, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not integrate the abstract ideas to practical application and do not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 11-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Win et al. (US 20180247296 A1, hereinafter Win) in view of Iyer (US 8621215 B1, hereinafter Iyer).
	NPL U is used as extrinsic evidence, retrieved from the Internet, URL: http://web.archive.org/web/20170210060152/https://en.wikipedia.org/wiki/ISO_8583Dated 02/10/2017, hereinafter as Wikipedia.
	Regarding claim 1, Win teaches a transaction processing ecosystem comprising:
a plurality of data sources ([0032] a transaction database, [0033] The mobile devices; see also Fig. 1, Fig. 2, Fig. 15);
a capture interface (Fig. 5, Client Mobile Device); and
		a financial transaction processing system comprising a message bus and a plurality of processors interfacing with the message bus (Fig. 5, elements 502, 506, 508, 510, 515;

    PNG
    media_image1.png
    841
    1158
    media_image1.png
    Greyscale
 ; para. [0032]; the payment service includes a transaction manager, a messaging gateway, a transaction database, and a moderator) and configured to perform:
			receiving, via the capture interface, raw data for a payment transaction ([0043], … enter the merchant's phone number and the amount to be paid into a dialog box  … collects the information from the dialog box),
			normalizing, via the capture interface, the raw data into a normalized transaction format based on a standard data model ([0056], The client ;
			publishing, via the capture interface, the normalized transaction format to a message bus ([0043], …  transmits the information to the payment service …; transactions may be submitted to the payment service via HTTP secure, via TCP/IP, via SMS]);
			processing, via a first processor of the plurality of processors, the normalized transaction format ([0052], processes the received transaction); and
			completing the transaction ([0052], payment receipt notifications; [0061], … When a transaction is fulfilled by the core layer 514, the transaction status of the transaction is updated to ‘fulfilled’, the parties to the transaction are notified).
		However, Win does not teach wherein the raw data comprises client instructions.
		On the other hand, Iyer teaches wherein the raw data comprises client instructions (the user 112a enters the transaction data … The client transmits the transaction data via the network to the account processor. The transaction data can include, but is not limited to … an instruction associated with splitting an amount … an instruction from a user regarding who the user will or will not transact with).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer, which teaches to include user instruction in transaction data, into the teaching of Win to result in the limitations of the claimed invention.
One of ordinary skilled would be motivated to do so as incorporating Iyer’s teaching would help to make the transaction system more flexibly since instruction text can include directives that may not be readily available to user interface. In addition, both of the references (Win and Iyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sending transaction payment from user to a processor for processing the transaction. This close relation between both of the references highly suggests an expectation of success when combined.

Regarding claim 2, Win in view of Iyer teaches the system of claim 1, wherein the raw data comprises transaction data for an individual transaction (Abstract, initiates a transaction by sending a payment request via SMS, HTTPS, or other network protocol).

Regarding claim 4, Win in view of Iyer teaches the system of claim 1, wherein the raw data is normalized to a logical data model format (Win [0056], ISO 8583; see also Wikipedia ISO 8583 and NPL U, introduction, Messages, data elements, and code values).

	Regarding claim 6, Win in view of Iyer teaches the system of claim 1, wherein the first processor further publishes an acknowledgement to the message bus ( [0052], payment receipt notifications … the notifications may be [0061], … the parties to the transaction are notified; see also fig. 5 and para. [0032]).

	Regarding claim 7, Win in view of Iyer teaches the system of claim 1, wherein the first processor publishes the transaction processed with the first processor to the message bus ([0057] … The core layer 514 manages the flow of transactions through the payment service 502 including decryption, authentication, and authorization of received transaction requests. The core layer 514 supports communications between the payment service 502 and a number of external service providers such as banks, stock exchanges, and private corporations; [0058] A Moderator 515 acts as a mediation layer between the core layer 514 and the external financial services used to fulfill transaction requests; [0063] The core layer 514 fulfills the payment request by interacting, via the moderator 515, with a number of external financial services; see also fig. 5 and para. [0032], [0059]-[0062]); and
		a second processor further processes the transaction processed with the first processor ([0058], … external services which are used to fulfill received transaction requests).
	
	Regarding claim 8, Win in view of Iyer teaches the system of claim 1, wherein the first processor further performs settlement actions on the normalized transaction format ([0031], …The payment service transfers the requested funds from the customer's account to the merchant's account).

	Regarding claim 9, Win in view of Iyer teaches the system of claim 1, wherein the financial transaction processing system communicates the processed transaction to an external system ([0057] … The core layer 514 manages the flow of transactions through the payment service 502 including decryption, authentication, and authorization of received transaction requests; [0063] The core layer 514 fulfills the payment request by interacting, via the moderator 515, with a number of external financial services; see also fig. 5 and para. [0032], [0059]-[0062]).	Regarding claim 10, Win in view of Iyer teaches the system of claim 1, wherein the financial transaction processing system communicates the processed transaction to a user interface ([0031], … the payment service transfers the requested funds from the customer's account to the merchant's account, and sends notifications to the customer mobile device; [0049] the payment service exports a variety of interfaces including a web interface, an SMS interface; see also para. [0037], [0052]-[0054], [0094], [0097-0098]; [0055] … If the transfer is successful, the application logic 408 sends a notification to the recipient using the short message service Center).

.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Win in view of Iyer and further in view of Omojola (US 11042863 B1, hereinafter Omojola)
Regarding claim 3, Win in view of Iyer teaches the system of claim 1 (see discussion above).		Win in view of Iyer does not explicitly disclose wherein the raw data comprises transaction data for a plurality of transactions.
	Omojola teaches the raw data comprises transaction data for a plurality of transactions (col. 2, lines 19-26, sending a group payment or a request to a group for payment … the group request when transmitted from the sender's device effects multiple money transfer transactions).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer, which teaches to include user instruction in transaction data, into the teaching of Win to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Omojola’s teaching would help enhance convenient and reduce time to users to 
	Regarding claim 13, the claim is method claim corresponds to the system claim 3.  The claim 13 is rejected for the same reasons as that of system claim 3.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Win in view of Iyer and further in view of Haraguchi (US 20180240087 A1, hereinafter Haraguchi).
	Regarding claim 5, Win in view of Iyer teaches the system of claim 1 (see discussion above).		Win in view of Iyer does not explicitly teach wherein the first processor registers with the message bus, wherein the registration comprises an identification of a transaction type that the first processor will process.
		Haraguchi teaches the first processor registers with the message bus, wherein the registration comprises an identification of a transaction type that the first processor will process ([0014], … the . 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haraguchi, which teaches to registers settlement apparatus using a settlement method type, into the teaching of Win in view of Iyer to result in the limitations of the claimed invention ([Examiner note: incorporate Haraguchi’s registration apparatus’s configuration into Win’s teaching of combination of moderator and messaging gateway to result in the registration feature via the message bus]).
	One of ordinary skilled would be motivated to do so as incorporating Haraguchi’s teaching would help providing flexible and extensible system. In addition, both of the references (Win and Haraguchi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transaction settlement (Haraguchi para. [0014]) and extensible service framework (Win Fig. 5, and para. [0058], adapters, moderator, [0032] messaging gateway). This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 15, the claim is method claim corresponds to the system claim 5.  The claim 15 is rejected for the same reasons as that of system claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190180275 A1 - the computing device may receive (e.g., via the input device), user instructions to initiate the payment transaction. In some cases (e.g., if the user scans a machine-readable code with no transaction amount provided), the user instructions may include updates or additions to the transaction amount (e.g., to add a tip). In such cases, the transaction amount may be updated accordingly based on the user input.
US 20160180319 A1 – a payment gateway processes the transaction. The payment gateway processes the transaction by providing at least a portion of the transaction information obtained from the online merchant system (or information based on such transaction information) and at least a portion of the payment information obtained from the paying customer (or information based on such payment information) to a payment processor.
US 20110087593 A1 - the issuer is expecting to receive the data in one or the other of the two standard formats, with the format expected depending upon the location of the issuer.  Perform a mapping of data in a Track 1 format to data in a Track 2 format. This would enable issuers expecting Track 2 data to process payment transaction data in situations where a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


08/24/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162